 
Registered Property: J.C. Beetslaan 153, 155 and 157 in Hoofddorp and
Graftermeerstraat 46 in Hoofddorp


Estate agent Vendor: not applicable
Estate agent Purchaser: not applicable




 
CONTRACT OF SALE



The undersigned:
1.
Willem Frederik Eijgelsheim, residing at 5688 DM Oirschot, Oude Bestseweg 3,
born in Rotterdam (The Netherlands), on the fourteenth of January nineteen
hundred and forty-five, unmarried and not registered as a partner, holder of a
Dutch passport with number NYHC37330, issued in Oirschot (The Netherlands) on
the twentieth of December two thousand and six, acting in this matter in his
capacity of independently authorised Executive Director of:

the private company with limited liability Beleggingsmaatschappij Nola B.V.1,
having its registered office in ‘s-Gravehage, (The Netherlands), having its main
office at 5688 DM Oirschot, Oude Bestseweg 3, entered in the commercial register
of the Chamber of Commerce and Industry for Oost-Brabant under file number
17094195, acting in this matter:
a.  
for himself;

b.  
in his capacity of independently authorised Managing Director of:

 
the private company with limited liability MBM Beleggingen B.V., having its
registered office in Oirschot, (The Netherlands), having its main office at 5688
DM Oirschot, Oude Bestseweg 3, entered in the commercial register of the Chamber
of Commerce and Industry for Oost-Brabant under file number 17092050, acting in
this matter in his capacity of independently authorised Managing Director of:

 
the private company with limited liability Bloemers Onroerend Goed B.V., having
its registered office in Rotterdam, (The Netherlands), having its main office at
5688 DM Oirschot, Oude Bestseweg 3, entered in the commercial register of the
Chamber of Commerce and Industry for Oost-Brabant under file number 24108279,
btw2 identification number NL0012.38.759.B01



 
Bloemers Onroerend Goed B.V., mentioned hereinbefore, to be referred to
hereinafter as "Vendor";



2.
David Havenaar, born in ´s-Gravenhage on the seventh of March nineteen hundred
and sixty-three, residing at 3024 VD Rotterdam (The Netherlands), Willem
Buytewechstraat 118 C 2, unmarried and not registered as a partner, holder of a
Dutch passport, number: NK4376171, issued in Rotterdam (The Netherlands) on the
ninth of February two thousand and six, acting in this matter in his capacity of
independently authorised Managing Director of:

 
the private company with limited liability: Royal Invest Europe B.V., having its
registered office in Amsterdam (The Netherlands), having its main office at 1066
EE Amsterdam (The Netherlands), Ditlaar 7, entered in the commercial register of
the Chamber of Commerce and Industry for Amsterdam under file number 34130365,
btw identification number 808796951 to be referred to hereinafter as
"Purchaser";

 
1

--------------------------------------------------------------------------------

 


agree:


Vendor sells to Purchaser, who purchases from Vendor:


a.
the following property subject to registration:



 
1.
the business complex with appurtenances, locally known as J.C. Beetslaan 153 at
2131 AL Hoofddorp (The Netherlands), recorded in the land register as
municipality of Haarlemmermeer (The Netherlands), section C number 5387, surface
area twenty ares and ninety-two centiares (20 a and 92 ca);

 
2
the business complex with appurtenances, locally known as Graftermeerstraat 46
at 2131 AC Hoofddorp (The Netherlands) and J.C. Beetslaan 155 and 157 at 2131 AL
Hoofddorp (The Netherlands), recorded in the land register as municipality of
Haarlemmermeer (The Netherlands), section C number 5388, surface area
sixty-seven ares and seventy-eight centiares (67 a and 78 ca), ,



 
jointly to be referred to hereinafter as: "the property sold";



b.
the movable property/properties (chattels), referred to in Article 10 that are
in, on or on to the property sold.



The purchase price for the property sold amounts to: six million EURO (€
6,000,000); the purchase price for the properties referred to under "b." is:
nil.
So in total the purchase price amounts to: six million EURO (€ 6,000,000).


DEFINITIONS


This contract of sale means by:


1.
"purchase": the purchase agreement laid down in this contract of sale;

2.
"kwaliteitsrekening" (quality account): the special account referred to in
Article 25 of the Dutch Notaries Act (Wet op het notarisambt) in the name of the
civil law notary to be mentioned hereinafter under 4. or the partnership or
company in which he/she cooperates with more civil law notaries, an account that
is held with the ING Bank N.V. under number 65.52.23.800;

3.
"deed of transfer of title": the deed required for the transfer of title to be
executed in the presence of the civil law notary to be mentioned hereinafter
under 4.;

4.
"civil law notary": mr.3 T.F.H. Reijnen or mr. B.N. Takken, or his/her
substitute or associate;

5.
"the property sold": the property subject to registration described hereinbefore
under a.



This purchase shall be effected under the following special and general terms
and conditions, as regards the general terms and conditions in so far as these
have not been deviated from in the special terms and conditions.


 
2

--------------------------------------------------------------------------------

 
SPECIAL TERMS AND CONDITIONS


Costs
Article 1


1.
The transfer tax (if payable) calculated on the value of the property sold,
which is the calculation base, increased or reduced as stipulated in the
Netherlands Act concerning the Taxation of Legal Transactions (Wet op
belastingen van rechtsverkeer), shall be payable by Purchaser.

 
The notarial costs with regard to this agreement and the costs on account of
transfer of title and transfer of the property sold, as well as the turnover tax
due on such costs, shall be payable by Purchaser.

2.
In case the transfer tax is payable by Purchaser and for the calculation of such
tax, reduction of the calculation basis can be claimed as Vendor or his legal
predecessor(s) has/have acquired the property sold respectively have/has
delivered it in a fictive sense within the meaning of the Dutch 1968 Turnover
Tax Act (Wet op de omzetbelasting 1968), taxed with transfer tax or with
non-deductible turnover tax, and this within six months before the signing of
the deed of transfer of title, then Purchaser shall pay out to Vendor the
difference between the amount that would be payable in transfer tax without the
deduction referred to hereinbefore and the amount in transfer tax actually
payable.

3.
Vendor guarantees, as regards the property sold, to act as entrepreneur within
the meaning of the Dutch 1968 Turnover Tax Act and:

 
guarantees that the transfer of title takes place two years from the point in
time of its first occupation;

 
-
whereas Vendor and Purchaser jointly will submit a request to have the transfer
of title qualified as one upon which turnover tax is imposed so that Purchaser
will be due turnover tax on account of the transfer of title of the property
sold.

 
-
whereas Vendor and Purchaser jointly, as regards the remainder of the property
sold, will not submit a request to have the transfer of title qualified as one
upon which turnover tax is imposed so that no turnover tax is due on account of
the transfer of title of the property sold.

4.
The purchase price shall be increased by the turnover referred to in the
previous paragraph;

 
-
as the reverse charge procedure is applicable, turnover will be paid directly by
Purchaser to the tax authorities by self assessment.

5.
Vendor guarantees dat the property sold has been or is being or shall be used by
him as business equipment before the transfer of title.

6.
Purchaser guarantees that he will use the property sold, for:

 
a.
90% or more,

 
b.
70% or more, a percentage that will replace the percentage mentioned sub a and
this on the basis of the list of designated lines of business and sectors
belonging to Communication 42 of the Ministry of Finance, for activities in
connection with which there is a right of deduction of turnover tax and that he
will occupy the property sold before the end of the financial year, following
the financial year of transfer of title.

 
Purchaser guarantees that, with regard to this request of opting for taxed
transfer of title, he will issue a statement signed by him that shows that the
90% norm (or 70%-norm) referred to will be satisfied.

 
Moreover, Purchaser guarantees that within four weeks from the expiry of the
financial year of Purchaser, following the financial year of transfer of title
or after transfer of title by Purchaser before the expiry of the financial year
first-mentioned, he shall inform Vendor by means of a statement signed by him
whether since the occupation the norm referred to has been satisfied. Purchaser
shall send a copy of this statement to the Tax Inspector of the district
Purchaser belongs to and this within the same term of four weeks. Vendor and
Purchaser guarantee reciprocally that they will submit the request opting for
taxed transfer of title correctly made out and well in time before the transfer
of title, in connection with which Purchaser hereby authorises Vendor
irrevocably to submit the request opting for taxed transfer of title also on his
behalf.

 
Purchaser is familiar with the fact that the request to qualify the transfer of
title of the property sold as a transfer of title taxed with turnover tax, is
only possible if he satisfies the 90% norm (or 70% norm) referred to in the
financial year, used by him, in which the transfer of title of the property sold
takes place and in the following financial year and that an additional turnover
tax assessment shall (may) be imposed by the Tax Authorities if it turns out
that he has not satisfied the norm mentioned hereinbefore. The additional
turnover tax assessment concerns the revision turnover tax of Vendor as well as
any other input tax deducted by Vendor with regard to the sale and transfer of
title of the property sold to Purchaser.

 
In connection with the preceding Vendor guarantees:

 
-
that the revision term of Article 15 paragraph 4 of the Dutch 1968 Turnover Tax
Act commenced at the starting date of the third quarter of 2001 at the latest;

7.
Vendor guarantees on account of the transfer of title of any chattels mentioned
in Article 10:

 
-
not to be due any turnover tax.

8.
Whenever “transfer of title” is mentioned in the paragraphs 3, 4, 5, 6 and 7 of
this Article, this only means the transfer of title within the meaning of the
Dutch 1968 Turnover Tax Act, or one single action to be qualified as lease with
a limited right within the meaning of Article 3, paragraph 2 juncto Article 11,
paragraph 1, part b, fifth final sentence, of such Act.

9.
In case on the side of Purchaser the requirements with regard to a transfer of
title or lease taxable by turnover tax are not satisfied (and the cause of
not-satisfying is in a circumstance that is attributable to the Vendor pursuant
to the current agreement) whereas the parties did opt for such, then Purchaser
must compensate Vendor integrally and at demand for the loss arising from this
for Vendor. Loss in this sense does not only mean the turnover tax to be paid by
Vendor to the Tax Authorities or the smaller amount in turnover tax to be
received back from the Tax Authorities but also fines and interest on underpaid
tax in connection therewith.



 
3

--------------------------------------------------------------------------------

 
Statements by Vendor
Article 2


Vendor guarantees that:
a.
He is authorized to transfer the property sold and any chattels at the time of
signing the deed of transfer of title.

b.
No facilities with regard to the property sold pursuant to the Dutch Housing Act
(Woningwet) have been prescribed or announced in writing by government
authorities until now that have not yet been executed or carried out by
government authorities and not yet paid for, with the exception of those
mentioned in Article 11.

c.
There is no vacancy within the meaning of the Dutch Housing Allocation Act
(Huisvestingswet) and the regulation arising there from.

d.
The property sold is at the moment not included in a (current request for
opinion with regard to) designation, designation decision or registration:

 
1.
as protected monument within the meaning of the Dutch 1988 Monuments and
Historic Buildings Act (Monumentenwet 1988);

 
2.
as protected monument by the municipality or province.

e.
With regard to the property sold no subsidy has been applied for from or granted
by government authorities in connection with which terms and conditions will
still have to be fulfilled.

f.
The technical installations and inlet and outlet pipes and wiring in the
property sold function as they should at this point in time and their use has
not been restricted in any way whatsoever by the appropriate authorities.

g.
In connection with the property sold there are today no obligations on the basis
of hire purchase agreements, options an/or contractual preferential rights and
these shall not exist either when signing the deed of transfer of title.

h.
The property sold and any chattels, will not be claimed in any way and will not
be in use by third parties without right or title.

 
i.
1.
The property sold is partly leased at the moment. At the most recent date due,
the following rental fees are paid in relation with the property sold by the
lessees and co-lessees to be mentioned hereinafter and this within the meaning
of Sections 7:266 and 7:267 of the Dutch Civil Code (Burgerlijk Wetboek):

 
at least € 20,000 exclusive of BTW (Dutch VAT)  (temporary/short term lease)

 
These leases do / do not compensation because of: Not Applicable.

 
The turnover taxed lease does / does not arise from the transitional arrangement
for taxed lease to lessees that cannot (practically) completely deduct turnover
tax (Transitional Arrangement Amending Act as at 31 March 1995).  

 
2.
The leases have been laid down in private deeds. The private deed in which the
leases have been laid down, contain the complete legal relationship between
lessor and the lessees. Except for the arrangements laid down in the leases, no
other arrangements disadvantageous to the lessor have been made with the
lessees.

 
3.
Until today lessees have fulfilled their obligations correctly.

 
4.
With regard to the property sold there are no proceedings pending with the rents
committee.

 
5.
The lease agreements do not contain any preferential rights or purchase option.

 
6.
Lessees have paid the following security deposits: € 1,823.

 
On these security deposits there is no interest payable.

 
The following bank guarantees have been provided for the benefit of the lessor:
Not Applicable

 
j.
Not Applicable.

k.
There are no servitudes.

l.
There are no qualitative obligations within the meaning of Article 6:252 of the
Dutch Civil Code (Burgerlijk Wetboek)

m.
No perpetual clauses need to be imposed upon Purchaser.

n.
There are no limited rights (obligations to tolerate) as referred to in Dutch
Public Works (Removal of Impediments in Private Law) Act (Belemmeringenwet
Privaatrecht).

o.
The value of the property sold on the basis of the Dutch Valuation of Immovable
Property Act (Wet waardering onroerende zaken) of the property sold is €
4,745,000.

 
Charges in connection with the property sold are the following:

 
-
immovable property tax on account of enjoyment pursuant to rem right per year €
9,295.

-
water control authority charges and such per year

 
-
sewerage charges (connection charges) per year € 220.70

p.
Charges on expired periods have been paid in so far as the assessments concerned
have been imposed.

q.
The property sold is insured against damage through fire against extensive cover
and Vendor does not know of any increased risk; the last premium has been paid.

 
Any chattels, are sufficiently insured by means of the household contents
insurance of Vendor.

r.
No legal action, binding advisory proceedings or arbitration is pending in
connection with the property sold and/or any chattels, as at today.

s.
The proceedings referred to in Article 2:204 c Dutch Civil Code: were not
applicable at the acquisition by Vendor.

t.
No retention rights rest on the property sold and on any chattels, and on the
installations as referred to under f. and these will not rest thereupon at the
time of the signing of the deed of transfer of title, either.

u.
The property sold is now connected to the public mains for water, energy and
sewerage; the property sold has today legitimate and unrestricted access to the
public road in the manner as becomes apparent on the spot.

v.
He has used the property sold solely for investment purposes.



 
4

--------------------------------------------------------------------------------

 
Duty of disclosure
Article 3


Vendor warrants that he has provided Purchaser with all such information that
must be brought to the attention of Purchaser on the understanding that
information on facts that are known or should have been known to Purchaser on
the basis of his own inspections, in so far as such inspection can be required
of Purchaser according to generally prevailing opinion, need not be provided by
Vendor.


Statements of Vendor with regard to pollution
Article 4


Vendor furthermore declares:
a.
It is not known to him that there are facts, i.a. on the basis of:

 
-
his own expertise;

 
-
publications in (local) papers;

 
-
soil inspection carried out in the past;

 
-
past use of the property sold;

 
which show that the property sold is polluted to such a degree with poisonous,
chemical and/or other (hazardous) substances that it is feasible that such
pollution pursuant to now applicable environmental law and/or environmental case
law would need cleaning-up or taking other measures.

b.
Furthermore, it is not known to him that there are (underground) storage tanks,
such as oil or septic tanks in the property sold

c.
It is not known to him that there are materials containing asbestos or other
materials hazardous to health in the property sold. The property sold may hold
asbestos holding substances. In case of possible removal of asbestos holding
substances, special measures must be taken on the basis of environmental
legislation.  Purchaser declares to be acquainted with this fact and to
indemnify the Vendor against any and all liability that might arise form the
presence of any asbestos in the immovable property.



Other statements of Vendor
Article 5


Finally, Vendor declares that:
a.
It is not known to him that the present use of the property sold is not allowed
on the grounds of public or private law or that the buildings have been erected
or rebuilt without the appropriate permits and licences.

b.
It is not known to him that at this point in time there is an obligation to
offer the property sold for sale to the municipality on the basis of the Dutch
Municipalities (Preferential Rights) Act (Wet voorkeursrecht gemeenten).

c.
It is not known to him that the municipality adopted a city renewal plan or an
environmental directive within the meaning of the Dutch Town and Village Renewal
Act (Wet op de stads- en dorpsvernieuwing) that includes the property sold.

d.
It is not known to him that the property sold is included in a (current request
for opinion with regard to) designation, designation decision or registration as
protected urban or countryside area.

e.
It is not known to him that at this point in time there are policy intentions
with regard to the plan/directive as referred to under d. or to a forced sale or
(in case the property sold is on lease) to a premature termination of the right
of lease.

f.
It is not known to him that a permit to divide property as referred to in
Article 33 of the Dutch Housing Act has been applied for with regard to the
property sold.



 
5

--------------------------------------------------------------------------------

 
Statements of Purchaser
Article 6


Purchaser declares that:
a.
He explicitly accepts the charges and limitations mentioned in this contract of
sale as well as those that after the inspection as referred to in Article 3 are
or should have been known to him judging from the actual situation.

b.
He declares to have received a copy of:

 
- the deed of transfer of title dated 10 November 2000

c.
He guarantees that the procedure referred to in Article 2:204 c of the Dutch
Civil Code is not applicable to him.

d.
He intends to use the property sold as mentioned in article 2 under v.



Transfer of title
Article 7


The deed of transfer of title will be executed on 1 October 2007at 16.00 hours
in the presence of the civil law notary.


Warranties
Article 8


For greater security with regard to the performance of its obligations, the
Purchaser shall at its option:
-  
pay a security sum of ten per cent of the total purchase price mentioned
hereinbefore  into the kwaliteitsrekening;

-  
have a written bank guarantee provided to the amount of ten per cent of the
total purchase price mentioned hereinbefore;

all this at 1 September 2007 at the latest
and furthermore in the manner as agreed in more detail in the general terms and
conditions unless the parties will have agreed differently before 16 August 2007
.


Resolutory conditions
Article 9


This purchase and the agreement mentioned in article 16 will be effected under
the resolutory conditions that:
a.
not applicable; and/or

b.
the current transaction has not been approved by the Board of Royal Invest
International Corporation at 15 August 2007 at the latest;

c.
on the agreed point in time of signing of the deed of transfer of title there is
an obligation to offer the property sold to the municipality on the basis of the
Dutch Municipalities (Preferential Rights) Act.



In case a resolutory condition is fulfilled, this will have retrospective effect
between the parties until the point of time of concluding the purchase.


Parties will cooperate fully with regard to obtaining permits, consents and
commitments mentioned hereinbefore in time.


 
6

--------------------------------------------------------------------------------

 
Chattels
Article 10


Not applicable.


Provisions
Article 11


Not applicable.


Special terms and conditions with regard to pollution
Article 12


Not applicable.


Competent court and choice of law
Article 13


1.
The court of the place where the property sold is situate shall be competent by
exclusion to take cognizance of any disputes that have or might arise in
connection with this agreement.

2.
The Dutch law shall be applicable to this purchase.

3.
The Dutch General Terms Act (Algemene termijnenwet) shall apply.



General terms and conditions/restriction liability
Article 14


The General Terms and Conditions, in use by the civil law notary, in which a
restriction of liability has been included, shall be applicable to the services
rendered by the civil law notary. A copy of these general terms and conditions
has been handed over by the civil law notary to Vendor and Purchaser.


Consent, power of attorney and concurrence of third parties
Article 15


Not applicable.


 
7

--------------------------------------------------------------------------------

 
Further special terms and conditions
Article 16


 
1.
a.
Beleggingsmaatschappij Nola B.V. mentioned hereinbefore and Royal Invest
International Corporation (formerly named Wah King Invest Corporation), having
its registered office in USA, have become involved in legal proceedings
instituted at Haarlem Court (Rechtbank Haarlem), under case n° 128862 and cause
list n° 06/1302, whereby the parties have been ordered to appear in person in
court on 1 November 2007 at 9.00 hours. Beleggingsmaatschappij Nola B.V. and
Royal Invest International Corporation have decided to resolve the dispute
existing between them amicably. Royal Invest Europe B.V. (Purchaser) shall for
and on behalf of (its parent company, to wit) Royal Invest International
Corporation pay compensation of loss to Beleggingsmaatschappij Nola B.V. to the
amount of five hundred thousand EURO (€ 500,000).

 
b.
Royal Invest Europe B.V. shall pay the amount mentioned under a) on the day of
the date of transfer of the immovable property, to wit 1 October 2007, at the
latest.  Royal Invest Europe B.V. shall pay the amount mentioned under a) timely
into the “kwaliteitsrekening” of the civil law notary, mentioned hereinbefore.
The civil law notary shall pay the amount referred to under a) into the account
of Beleggingsmaatschappij Nola B.V. at the time of the transfer of title.

 
c.
By paying the amount mentioned under a), as well as the payment of the purchase
sum for the immovable property  of € 6,000,000 (in words: six million EURO),
Beleggingsmaatschappij Nola B.V. shall grant Royal Invest International
Corporation full acquittal in connection with the legal proceedings mentioned
under a) and Royal Invest Europe B.V. will guarantee vis-à-vis
Beleggingsmaatschappij Nola B.V. that Royal Invest International Corporation
shall also grant full acquittal to Beleggingsmaatschappij Nola B.V., failing
which the full acquittal Beleggingsmaatschappij Nola B.V. to Royal Invest
International Corporation shall be null and void.

 
d.
Payment of the amount referred to under a) by Royal Invest Europe B.V. shall be
considered to be a resolutory condition with regard to the obligation of
Beleggingsmaatschappij Nola B.V. to transfer the immovable property. Without
payment of the full amount as referred to under c), Beleggingsmaatschappij Nola
B.V. shall not be obliged to concur in the transfer of the immovable property.

 
e.
After payment of the amounts referred to under c), parties shall instruct their
lawyers to strike the case referred to under  a) off the cause list.  During the
period between the signing of this contract of sale and the transfer of title of
the immovable property, the proceedings shall remain pending but the parties
shall instruct their respective lawyers not to continue the proceedings.

2.
Purchaser is acquainted with the damage (in particular plate damage) to the
property sold. Such damage will not be repaired by Vendor. So the damage will be
for the account and risk of Purchaser.

3.
Purchaser is acquainted with the fact that Vendor has found a possible lessee
for the property sold. Vendor will not conclude any agreements with the possible
lessee without the consent of Purchaser.

 
Vendor and Purchaser have agreed that the costs in connection with putting up a
dividing wall in the “C” building in connection with the lease of Basic-Fit and
the estate agent’s costs of DTZ shall be payable by Purchaser. The commission
bill of DTZ will probably be sixteen per cent (16%) of the rental fee with a
twenty-five per cent (25%) discount.



Further special terms and conditions, right to dissolution and right to
registration
Article 17


1.
Parties instruct the civil law notary to register this contract of sale, or a
shortened version thereof, in the appropriate public registers of the Land and
Public Registry Agency (Dienst voor het kadaster en de openbare registers).
Costs thereof, to the amount of € 75 exclusive of Dutch VAT (BTW) and land
registry costs, shall be payable by Purchaser.



2.
Purchaser hereby grants a power of attorney to Vendor, as well as to each
individual employee of the firm of civil law notaries, to concur on behalf of
the Purchaser in executing the deed with which the entry of the current contract
of sale in the appropriate public registers is declared to be null and void.
This power of attorney shall only be valid in case Purchaser has lost any and
each interest in the registration referred to by operation of law on account of
for instance annulment, dissolution, lapse of time or any other cause.





 
8

--------------------------------------------------------------------------------

 
GENERAL TERMS AND CONDITIONS


Description obligation to deliver
Article I


1.
Vendor is obliged to transfer to Purchaser the title of ownership or lease that
is:

 
a.
unconditional and not subject to abatement, dissolution or any other form of
annulment whatsoever, however in case the property sold is held in lease subject
to the stipulations included in the lease terms and conditions and in the law;

 
b.
is not encumbered with attachments or mortgages or registrations thereof, or
with other limited rights with the exception of any other possible rights
mentioned in this contract of sale;

 
c.
not encumbered with any qualitative obligations as referred to in Article 6:252
of the Dutch Civil Code with the exception of any other possible obligations
mentioned in this contract of sale;

 
d.
not charged with any other special charges and limitations, with the exception
of any other possible special charges and limitations mentioned in this contract
of sale;

 
e.
as regards any chattels:

 
free of any limited rights and not encumbered with attachments.

2.
Vendor and Purchaser grant a power of attorney to the civil law notary and his
employees to:

 
a.
do all that is necessary (including cancelling loans) to obtain cancellation of
registrations of mortgages and/or attachments with which the property sold is
encumbered, as well as to effect such cancellation;

 
b.
inspect any and all documents and registers that the civil law notary considers
of importance for the performance of the purchase.

3.
In so far as the property sold as appears from this contract of sale is rented
out, title will be transferred under the obligation for Purchaser to observe the
current lease agreements.

 
When signing the deed of transfer of title lease terms not yet due have not been
disposed of nor shall these have been attached in any manner.

 
In case after the signing of this contract of sale a lease agreement with regard
to the property sold ends, then Vendor must inform Purchaser thereof forthwith
and Vendor is (on condition that Purchaser can no longer invoke any of the
resolutory conditions referred to in Article 9 of the special terms and
conditions) not allowed to enter into a new lease agreement without previous
written consent of Purchaser.

 
The same applies to any changes in existing lease agreement(s).

 
In case Purchaser does not give consent to conclude a new lease agreement or to
amend an existing lease agreement, then he shall be obliged to compensate Vendor
for any loss of rent arising there from.

 
In case Purchaser does not give his consent for concluding a new lease
agreement, the risk that squatters will occupy the building is for Purchaser, as
well as the consequence that the Dutch Housing Act and the regulations arising
there from attach to disuse of the building.

4.
In case the size or surface area of the property sold or its further description
or the statements made in Articles 4 and 5 of the special terms and conditions,
all these given by Vendor, are not correct or not complete neither party will
derive any right there from.

 
All this however, with the exception that in case and in so far as the statement
in question is guaranteed by the other party as appears from this contract, has
not been made in good faith, or that it concerns a not-registered fact which
should have been entered in the public registers however until now has not been
registered.

5.
The property sold will be transferred together with any and all rights and
powers connected therewith, free from any and all special charges and
limitations with the exception of these that have been explicitly accepted by
Purchaser pursuant the special stipulations.

6.
The actual transfer of the property sold as well as of any chattels shall take
place at the signing of the deed of transfer of title, in the actual state in
which the property sold and/or the chattels are at that point in time, on the
understanding that such state, other than because of the Purchaser’s doing, may
not be inferior to the state in which the property sold and any chattels are
now, except for normal wear and tear.

 
Until the actual transfer, Vendor must take care of the property sold and any
chattels as a careful debtor.

7.
Vendor shall enable Purchaser and/or his real estate agent and/or Purchaser’s
authorized representative to inspect the property sold and any chattels shortly
before the signing of the deed of transfer of title.

8.
Under the suspensive condition of the transfer of title of the property sold,
Vendor transfers to Purchaser any and all claims that Vendor may exert, now or
at any time, with regard to the architect(s), the constructor(s), the
builder(s), the contractor(s), the sub-contractor(s), the fitter(s) and/or the
supplier(s) of the property sold and any chattels possibly as well, or part(s)
therein/thereof, as well as the rights from any possible premium regulations,
guarantee regulations and guarantee certificates, all in so far as such
regulations are transferable and without being bound to any indemnification.

 
Vendor undertakes to provide Purchaser with the data in question that are known
to him.

 
Purchaser shall only be authorized to effect the transfer of the rights
concerned after the actual transfer of the property sold and any chattels and
this by informing the persons towards whom the rights can be exercised.

9.
The actual transfer of the property sold will take place by registration of a
copy of the deed of transfer of title at the office of the Land and Public
Registry Agency.



 
9

--------------------------------------------------------------------------------

 
Force majeure, risk, insurances
Article II


1.
In case one of the parties as a result of a non-attributable shortcoming (force
majeure), other than within foreseeable time, cannot fulfil his obligations at
all, then the purchase shall be dissolved after a written declaration to that
effect.

2.
The risk of the property sold and any chattels shall pass over at the signing of
the deed of transfer of title.

3.
In case Vendor can only partly fulfil his obligations other than because of
minor damage to the building, then Vendor shall be obliged to inform Purchaser
forthwith thereof by registered letter; he must also send a copy of the letter
in question to the civil law notary.

 
This agreement shall then be dissolved by operation of law unless within four
weeks after Purchaser has been informed of the damage, but in any case before
the time of transfer of title, the latter shall nevertheless require performance
of the purchase agreement.

 
Should this be the case then the purchase shall remain in force, however, the
Purchaser may deduct the amount of such damage from the purchase price.

4.
In case Purchaser wishes to fulfil the agreement, the following shall also
apply:

 
a.
Vendor is obliged to compensate such damage to Purchaser in so far as this
exceeds the purchase price.

 
The stipulations included in the previous sentence shall not be applicable in
case of damage of which it is not customary to insure against such damage with
Dutch non-life insurers.

 
b.
In case Vendor is paid out pursuant to an insurance agreement, then the parties
shall consider the damage to be equal to the amount of the insurance payment
unless Purchaser shows that the damage exceeds the insurance payment.

 
c.
All that Vendor pursuant to the provisions under a, must compensate because of
damage exceeding the purchase price he need not pay to Purchaser until after
having received the insurance payment or forthwith after the determination as
referred to hereinafter.

 
d.
In case the property sold has suffered damage because of an accident against
which Vendor has not taken out an adequate insurance agreement, damage will be
determined by parties in consultation.

 
In case the parties cannot reach agreement with regard to this, then the damage
will be assessed by an expert to be appointed at the request of either party by
the court in the district of which the property sold is situated.

 
e.
In case Purchaser wishes to demonstrate the damage surpasses the insurance
payment or in the event that the case under d presents itself or the damage to
the property sold has been brought about at such point in time that
demonstrating what has been referred to under b by Purchaser or the assessment
of the damage referred to under d before the date agreed between the parties for
signing the deed of transfer of title is not possible, the agreement shall be
executed on the date agreed by the parties on the understanding that a part of
the purchase price to be determined by the civil law notary shall remain in the
possession of the latter until the amount of the damage shall have been
determined in a manner that binds both parties.

 
If so desired, Vendor must provide sufficient security all this to the
discretion of the civil law notary.

 
Parties will grant a power of attorney to the civil law notary to pay back the
withheld amount up to the amount of the damage to Purchaser and to pay out the
remainder to Vendor as soon as the damage has been assessed.

5.
Vendor is obliged to insure for his account the premises belonging to the
property sold with a reliable insurance company against the terms and conditions
customary with Dutch non-life insurers for rebuilding value and to keep such
insured until the signing of the deed of transfer of title, failing which
Purchaser shall be authorized to take out the insurance referred to for the
account of Vendor and in his name, or to extend the existing insurance and/or to
increase until rebuilding value.

 
Purchaser shall have the right to require of Vendor to be given the opportunity
to inspect the policy in question and premium receipts and to ask the insurance
company for information.



Taking over of obligations
Article III


1.
In case Vendor has obligations of a personal nature that in his turn, he must
stipulate to be binding upon Purchaser and upon possible legal successors
(perpetual clauses), Purchaser will then be held – on condition that he has
accepted such explicitly as becomes apparent from Article 6 of the special terms
and conditions – to take on such obligations, to observe them and also to
stipulate such to be binding upon his legal successors under special title, all
this as described in more detail in the deed of transfer of title.

2.
Purchaser is not obliged to take over insurance agreements concluded by Vendor.

3.
Facilities prescribed pursuant to the Dutch Housing Act after Purchaser and
Vendor have signed this contract of sale and not announced before, shall be
payable by Purchaser. In case the facilities must be effected before the signing
of the deed of transfer of title then Vendor will consult with Purchaser as
regards their execution.



 
10

--------------------------------------------------------------------------------

 
Payment and settlement
Article IV


1.
Revenues and charges of the property sold will be for the account of Purchaser
as of the day of the signing of the deed of transfer of title.

 
Rents having fallen due on the day of the signing of the deed of transfer of
title must be collected by Vendor and for his risk.

 
The municipal immovable property tax on account of actual use shall not be
settled.

 
Vendor shall be held to fully pay the charges on the periods running at the time
of the signing of the deed of transfer of title, notwithstanding the settlement
between parties.

2.
In case lessees have paid guarantee sums, these will be settled between Vendor
and Purchaser with any possible accrued interest at the signing of the deed of
transfer of title.

 
In case for the benefit of lessees bank guarantees have been provided vis-à-vis
Vendor, the documents concerned shall be handed over by Vendor to Purchaser at
the signing of the deed of transfer of title; Vendor shall exert himself to have
such guarantees made out in favour of Purchase.

3.
The payment of the purchase price and any possible turnover tax and the
settlement of the revenues, charges, turnover tax that may be imposed on such
revenues and charges and guarantee sums to be stated by Vendor in time before
the signing of the deed of transfer of title, must be effected – in accordance
with such statement – through the civil law notary.

 
Purchaser shall be obliged to pay all the money due at the signing of the deed
of transfer of title by crediting the quality account and this at the day of the
signing of the deed of transfer of title at the latest at the rate of exchange
applicable on that day.

4.
Vendor stipulates for any creditors that - in connection with the correct
handling of the purchase and transfer of title of the property sold – must be
paid out of the purchase price, the guarantee that their claims will be settled
by the civil law notary directly out of the purchase price and for this shall be
transferred from the quality account to their bank or giro account so that the
civil law notary shall only owe to the Vendor himself the then remaining sum.
Vendor and creditors referred to hereinbefore shall accept the determination of
the civil law notary which of the creditors, to be stated by the Vendor in time,
answer the standard mentioned hereinbefore and to what amounts. The guarantee
does not also cover the remaining part of the purchase price belonging to
Vendor.

 
Vendor, for the amount he is entitled to and the creditors, each for the part
they are entitled to, shall only have a right to be paid out vis-à-vis the civil
law notary as soon as it has become apparent to the latter from written
investigation of the public registers that the transfer has been carried out in
conformity with the stipulations included in Article I paragraph 1.

 
Vendor and creditors mentioned hereinbefore are familiar with the fact that – in
connection with this investigation – one or more office days may elapse between
the day of signing of the deed of transfer of title and paying out.

5.
The party, that according to this agreement is due to pay the transfer tax,
shall be obliged to deposit such at the signing of the deed of transfer of title
with the civil law notary for the latter to pay the Tax Authorities.

 
In case, as referred to in Article 1 paragraph 2 special terms and conditions,
Purchaser shall be obliged to deposit the difference referred to there with the
civil law notary at the signing of the deed of transfer of title in order to be
paid out to Vendor, as soon as in the opinion of the civil law notary the
transfer tax actually owing is fixed.

 
In so far as Purchaser is jointly and severally liable for any charges due and
payable before the date of signing of the deed of transfer of title as referred
to in the last sentence of paragraph 1 of this Article, Vendor shall be obliged,
in case Purchaser requires so, to deposit with the civil law notary an amount to
guarantee the payment of such charges at the signing of the deed of transfer of
title.

6.
In case turnover tax is due, Vendor shall ensure that an invoice within the
meaning of the Dutch 1968 Turnover Tax Act is handed over to the Purchaser in
time. This obligation shall not be of force any longer in case the deed of
transfer of title satisfy the requirements and can act as such invoice, or in
case the civil law notary has issued such invoice when carrying out the
settlement on behalf of Vendor with the latter’s data.

 
In case the reverse charge procedure as referred to in the Dutch 1968 Turnover
Tax Act is applicable, the civil law notary shall mention in the deed of
transfer of title and/or on the completion statements: "turnover tax
transferred".

7.
In case the purchase price must be repaid to Purchaser, Purchaser stipulates in
favour of those that have transferred directly (a part of) the purchase price to
the quality account, the guarantee that these sums of money will be repaid by
the civil law notary by transferring them to the account from which they have
been debited so that the civil law notary shall only be due to Purchaser the
amounts that he himself has transferred. The guarantee shall not also cover
amounts transferred by Purchaser himself.



 
11

--------------------------------------------------------------------------------

 
Security
Article V


1.
In case it has been agreed that Purchaser as an additional security with regard
to the fulfilment of his obligations grants a security deposit, this must be
paid by payment into the quality account. The civil law notary shall compensate
the interest that he receives from the bank on this security deposit.

 
The civil law notary confirms in writing to Vendor or his estate agent that the
guarantee deposit or the bank guarantee has been received.

2.
The security deposit provided by Purchaser shall be forfeited as a fine by
operation of law in case Purchaser, after having been declared in default as
described in Article VI, fails in the observance of his obligations during the
period of time mentioned therein.

 
In case Vendor requires the agreement to be fulfilled, the stipulations
hereinbefore shall (always) only be applicable to that part of the security
deposit that Purchaser owes as daily fine referred to under Article VI paragraph
2 under a.

3.
The civil law notary shall pay out the security deposit to Vendor after the
signing of the deed of transfer of title in the manner as mentioned hereinbefore
in Article IV paragraph 4, or in case Purchaser – after having been declared in
default in the manner as described in Article VI – fails in the observance of
his obligations during the period of time mentioned there, possibly in
proportion to the daily fine forfeited by Purchaser.

 
In the first place, the security deposit, in so far as not paid out sooner to
Vendor, will be deducted from such part of the purchase price and such part of
the costs and taxes payable by Purchaser on the basis of the stipulations
included in this contract of sale that have not been paid by or on behalf of
Purchaser out of other means.

 
After signing the deed of transfer of title, with analogous application of
Article IV paragraph 4, second sentence, the civil law notary shall pay to
Purchaser from the part of the security deposit not paid out to Vendor, as well
as any possible interest on the security deposit, all this in so far as such
amounts are not needed for the payment of costs and duties owing by Purchaser.

4.
The civil law notary shall pay back the security deposit to Purchaser, in case
Vendor – after having been declared in default in the manner as described in
Article VI – during the period of time mentioned there fails to observe his
obligations as well as in case the agreement has been dissolved other than by
attributable shortcoming (default) of Purchaser.

5.
In case both parties are in default as regards the observance of their
obligations or in case the civil law notary cannot determine which of the two
parties is in default, then the civil law notary – barring identical payment
order of both parties – shall keep the security deposit in his custody until in
a judgment that has become (provisionally) enforceable it has been decided to
whom he must pay the security deposit.

 
A provided bank guarantee must be extended during such period of time failing
which the civil law notary shall be obliged to collect the bank guarantee.

6.
In case it is agreed that Purchaser will provide a bank guarantee, this bank
guarantee must:

 
a.
be unconditional and be valid until at least one month after the agreed transfer
of title date;

 
b.
be issued to the civil law notary by a credit institution that has a license
within the meaning of the Dutch 1992 Credit System (Supervision) Act (Wet
toezicht kredietwezen 1992), by an insurance company having a licence within the
meaning of the Dutch 1993 Insurance Industry (Supervision) Act (Wet toezicht
verzekeringsbedrijf 1993) or by a well-reputed foreign bank, all this at the
discretion of the civil law notary; and

 
c.
to contain the clause that at the demand of the civil law notary the amount of
the guarantee must be paid out to the civil law notary.

 
In case the amount of the guarantee is paid out to the civil law notary, the
latter shall act as set forth hereinbefore.

7.
Parties shall grant the civil law notary a power of attorney to deduct from the
security deposit or the payment made pursuant to the bank guarantee, increased
by the accrued interest, any costs incurred by him.

8.
It is for the application of this article solely at the civil law notary’s
discretion whether the agreement has been fulfilled, whether one of the parties
or both parties is/are in default or finally whether he, civil law notary
himself, cannot decide which of the two parties is in default, all this on the
understanding that during one month after the civil law notary has issued a
statement as to the above in writing parties have the right to address the
competent court for the dispute to be decided upon.



 
12

--------------------------------------------------------------------------------

 
Shortcoming (breach of contract)
Article VI


1.
In case of non-observance, or not within the required time, the agreement other
than by non-attributable shortcoming (force majeure) the party in default shall
be liable for any and all damage or loss resulting there from with costs and
interest, irrespective of the fact whether the fact or the party in default
breaches the contract within the meaning of the following paragraph.

2.
In case one of the parties, after having been declared to be in default by
bailiff’s writ, remains in default during eight days as regards the observance
of one or more of his obligations - including not paying the security deposit
within the required time or not providing a correct bank guarantee in time –
then this party shall be in default and the other party shall have the
subsidiary (or not subsidiary) choice between:

 
a.
requiring performance of the agreement, in which case the party in default at
the termination of the aforementioned term of eight days for any commencing day
as from then until the day of performance shall owe a forthwith exigible fine of
three pro mille of the purchase price; or

 
b.
declaring the agreement dissolved by a written certificate and to require
payment of a forthwith exigible fine of ten per cent of the purchase price.

3.
Paid and payable fine shall be deducted from any possible compensation of
damages with interest and costs incurred.

4.
Any turnover possible due on the fine is included.

5.
The manner of declaring someone in default described in paragraph 2 of this
Article as well as the there described fine regulation shall not apply any more
after it has become apparent to the civil law notary from written investigation
of the public registers that the transfer has taken place in accordance with the
provisions included in Article I paragraph 1 and after Vendor, for all that he
and possibly any creditors referred to in Article IV paragraph 4 are entitled
to, each for the part they are entitled to, have been paid by the civil law
notary.



Resolutory conditions
Article VII


Any resolutory conditions possibly agreed between Vendor and Purchaser will
cease to have effect after the signing of the deed of transfer of title.


Costs at dissolution
Article VIII


In case of dissolution of this agreement in consultation, any costs incurred on
account of the activities of the civil law notary with regard to this contract
of sale and its performance shall be payable by Vendor and Purchaser, each for
one half.
In case of dissolution of this agreement because of fulfilment of a resolutory
condition the aforementioned costs are for the account of the party that invokes
the resolutory condition or for the benefit of whom the resolutory condition has
been included.
In case of dissolution of this agreement on the basis of a shortcoming of one of
the parties, the costs referred to hereinbefore shall be payable by such party.
In case of dissolution by Purchaser on account of the legal right Purchaser is
entitled to dissolve the purchase within three days after a copy of this
contract of sale has been handed over to Purchaser, the costs mentioned
hereinbefore shall be payable by the latter.


 
13

--------------------------------------------------------------------------------

 
Final stipulations
Article IX


1.
Parties shall choose as their address of service with regard to the purchase and
its consequences, the office of the civil law notary where this contract of sale
shall be held in custody, and this until the deed of transfer of title is
signed.

2.
In case two or more persons are Vendor / Purchaser, the following shall apply:

 
a.
Vendors / Purchasers can only jointly exercise the rights arising for them from
this agreement on the understanding that:

 
-
Purchasers hereby grant each other irrevocable power of attorney to concur on
behalf of each other to the transfer of title and transfer of the property sold;

 
-
Vendors hereby grant each other irrevocable power of attorney to concur on
behalf of each other to the transfer of title and transfer of the property sold;

 
b.
Vendors are jointly and severely bound with regard to any and each obligations
arising for them out of this agreement;

 
c.
Purchasers are jointly and severely bound with regard to any and each
obligations arising for them out of this agreement;

3.
Whenever this contract of sale mentions payment to the "civil law notary" or
"depositing with the civil law notary" this shall mean payment into the quality
account.

4.
Vendor and Purchaser will instruct the civil law notary to carry out the
activities that are necessary for the performance of this agreement. Vendor and
Purchaser shall grant a power of attorney to the civil law notary in case this
agreement is dissolved or ends because a resolutory conditions becomes
effective, to bring about the removal from the public registers of this contract
of sale.

5.
By co-signing this contract the civil law notary declares to take upon himself
the obligations arising for him from this agreement and to accept the powers of
attorney and other powers granted to him.



 
Signed in Hoofddorp (The Netherlands) on 19 July 2007




Vendor                                                                                Purchaser


civil law notary


 
Statement civil law notary
The undersigned mr. Theodor Franciscus Hubertus Reijnen, civil law notary
officiating in the municipality of Haarlemmermeer (The Netherlands), declares
that the paragraphs 1, 2 and 5 of Article 7:3 of the Dutch Civil Code do not
preclude the registration of the purchase in the public registers.


Signed in Hoofddorp (The Netherlands) on 19 July 2007.



--------------------------------------------------------------------------------

 
1           Besloten Vennootschap (private company with limited liability)
 
2           Belasting Toegevoegde Waarde (DutchVAT)
 
3           Degree of law of Netherlands University, equivalent to LL.M.

